Title: To Thomas Jefferson from Joseph Carrington Cabell, 5 August 1821
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


Dear Sir,
Edgewood.
5 August. 1821.
My servant comes down to Mr Minor’s on business relative to my farm, and I profit of the opportunity to drop you a line, and to assure you that I should have been at Monticello a month ago, but for a return of bad health. I arrived here on 2d June: was employed four or five weeks in necessary attention to my affairs, when I had an attack of the prevailing dysentery, from the effects of which I have not yet entirely recovered. I anxiously wished to come down about this times, but could not ride so far at this season, without excessive pain, and imminent danger of a bilious fever. Mrs Cabell is also in bad health. If we do not get better we shall spend the first fortnight of Septr at some of the Springs. I count confidently on being at the next meeting of the board. I shall husband my health, so as to meet our friends in the next Assembly, and do any thing in my power to promote the Interests of the University. In the meantime, permit me to recommend a complete liquidation and lucid statement of all accounts: and, should it be requisite, the employment of a skillful accountant, to state all the accounts in a regular set of books: and to have the books ready to be sent down to the Assembly. You, doubtless, observe the movements of the Presbyterians at Hampden Sydney, and the Episcopalians at Wm & Mary. I am informed that the former sect, or rather the Clergy of that sect, in their synods & presbyteries, talk much of the University. They believe, or affect to believe, as I am informed, that the Socinians are to be installed at the University for the purpose of overthrowing the prevailing religious opinions of the country. They are drawing off, & endeavoring to set up establishments of their own, subject to their own controul. Hence the great efforts now making at Hampden Sydney, and the call on all the counties on the South Side of James River to unite in support of that College. They calculate on Robinson’s Estate at Washington College. And are opposed to any substantial change in the old charters.I hope your health continues good. Should you write to Mr Madison, be pleased to remember me with great respect and regard to him.I remain, Dr Sir, faithfully your friend,Joseph C. Cabell